DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-13, 15-18, 21 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,050,208 to Kennedy.
Regarding claim 1, Kennedy discloses an insulated structural material comprising a lower plate (fig. 2: 3), an upper plate (1), a connecting portion (fig. 9: 44 and 45), being non metal (44) and metal (45), a core layer (fig. 2: 2), the core layer being an injected non foaming liquid (column 7, lines 60-65, column 5, lines 17-19, column 2, lines 50-54.
Regarding claims 2 and 3, an intermediate layer comprising a heat insulator (4A) is disposed between upper and lower plates and is an inorganic insulator.
Regarding claims 5 and 6, the connecting portion is a laminate (44 and 45) and comprising lower connecting portions (fig. 8: 48) secured to the lower plate and formed of a metallic material and an upper connecting portion (55) secured to the upper plate and formed of a metallic material and a non metallic layer (44) interposed between the two and the non metal layer (44) being integrated with the core (as seen in fig. 9).  
Regarding claim 7, claim 7 is rejected for reasons cited in the rejections of claims 1 and 4.  Additionally, the components 55 and 48 are inherently capable of being removed.
Regarding claims 9 and 10, the intermediate layer (4A) is disposed on the upper surface of the lower plate and on the lower surface of the upper plate.  Regarding the limitation of “slippable”, 4A is inherently capable of slipping.
Regarding claim 11, a connector (4B) is between upper and lower plates.
Regarding claim 12, as best understood, claim 12 is rejected for reasons cited in the rejection of claim 1.
Regarding claim 13, as best understood, the intermediate layer has a heat insulator (core) and a reinforcing heat insulator (4A).
Regarding claim 15, the core layer is bonded to an inner surface of a box space (fig. 8: see area where number 48 is located) defined by the upper and lower plates and connecting portion.
Regarding claim 16, the core layer has a weight reduction layer (fig 2: 4C).
Regarding claim 17, one upper plate is disposed on one lower plate (fig. 9: see upper horizontal plate attached to upper diagonal lower plate) to connect adjacent panels to each other and an overlap (top and bottom panels overlap horizontal central panel, fig. 9) making a lattice shape.
Regarding claim 18, the connecting portions are 48, fig. 9 connecting lower and upper panels together as recited in the rejection of claim 17.  Also included is a non metal layer (fig. 9: area where number 48 is located) between lower and upper connecting portions.
Regarding claim 21, the intermediate connecting portion (44) is an insulator.
Regarding claim 25, claim 25 is rejected for reasons cited in the rejections of claims 1 and, having the connecting portion at a distal end (as shown in fig. 8) and an insulator (4A) is disposed between the upper and lower plates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,050,208 to Kennedy.
Regarding claim 4, the connecting portion is a laminate (44 and 45) and comprising lower connecting portions (fig. 8: 48) secured to the lower plate and formed of a metallic material and an upper connecting portion (55) secured to the upper plate and formed of a metallic material and a non metallic layer (44) interposed between the two and the non metal layer (44) being integrated with the core (as seen in fig. 9).  Additionally, the plates extend in a first direction and the lower and intermediate connecting portions and the non metal layer are stacked (fig. 8), the non metal layer (44) in contact with the lower connecting portion but not in direct contact with the upper connecting portion (55).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy by using a larger portion of connecting portion 55 and, thus, having contact with (fig. 9: 44).  The use of more material would create a larger and stronger area of connection.

Regarding claim 19, Kennedy does not specifically disclose metal and a composite comprising metal for the plates.  However, Kennedy discloses the use of metals and alloys for weather resistance (column 4, lines 4-11).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kennedy by using a composite with metal along with metal since an alloy is a metal material combined with another material essentially being a composite.  This would have been an obvious design choice based upon the weight or weather resistance required.
Regarding claim 20, as best understood, an insulator (4A) is disposed between the upper and lower plates.

Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive.  The Applicant argues that 44 and 45 of Kennedy are not at a distal end.  The applicant should note that fig. 8 shows a panel at its distal end and also the limitation of being at a distal end is not specific to the structure claimed in that the term “distal” is a broad term and points to an end area.  Since one upper layer is at a distal end, it may be construed that the panel itself, in its entirety may be at a “distal end” as seen in fig. Regarding the limitation of thermal bridging, the applicant argues Kennedy does not teach this.  However, the applicant should note that this is a functional limitation and the structure for which the applicant claims to provide this function are met by the prior art, Kennedy.  Since the structural limitations of the claims, as claimed in the instant application, are disclosed by Kennedy, the limitations are met.  Regarding the new limitation of the connecting portions extending perpendicular to the plates, this is addressed in the new action above.  Regarding the limitation of “stepped”, the applicant should note that the portion 55 is stepped in that it is over the other connecting portions.  This is a broad limitation and is being construed in a broad manner.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633